DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,454,596 B1 (Montagano).
The Examiner notes that the limitation conjunctive phrase “and/or” is treated as simply “or” for examination purposes since the phrase is intended to cover all instances in the alternative (see MPEP 2173.05(h)).
	Montagano discloses, referring primarily to figures 1 and 2, a coupling device for coupling a plurality of cable units (14) to a component carrier (12), the coupling device comprising: a base plate (24) that is flat in at least one plane; a connecting device (32) disposed on a first side of the base plate and configured to mechanically couple the base plate to the component carrier; and an opening (28) extending through the base plate for each cable end of a plurality of cable ends of the cable units, the opening in each case being disposed on the base plate at a position corresponding to the respective cable unit [claim 1], further comprising coupling means (26) for each of the cable units, each of the coupling means being disposed on a second side of the base plate opposite the first side and being configured to receive and mechanically fix the respective cable unit in a corresponding receiving space (38) [claim 2], further comprising at least one mechanical positioning element (36) that is configured to enable coupling of the connecting device to the component carrier only when the coupling device is disposed in a predetermined position on the component carrier [claim 3], further comprising a receiving-space boundary for each of the receiving spaces (38), each of the receiving-space boundaries having a unique predetermined geometry (col. 3, lines 1-40) [claim 4], further comprising a plurality of fastening elements (30) configured to mechanically couple the coupling device to an external receptacle (26) [claim 9].
	Similarly, Montagano discloses, an assembly comprising: a plurality of cable (14) units, each having a plurality of cable ends (22); a flat component carrier (12) having a contact element for each of the cable ends (col. 2, lines 15-30); and a coupling device for coupling the plurality of cable units to the component carrier, the coupling device comprising: a base plate (24) that is flat in at least one plane, a connecting device (32) disposed on a first side of the base plate and configured to mechanically couple the base plate to the component carrier, and an opening (28) extending through the base plate for each cable end of the plurality of cable ends of the cable units, the opening being disposed in each case on the base plate at a position corresponding to the respective cable unit, wherein the coupling device is disposed between the cable units and the component carrier and is mechanically coupled at least to the component carrier, and wherein each of the cable ends extend through the respective opening of the coupling device to the respective contact element and so as to be electrically coupled to the respective contact element (col. 2, lines 15-30) [claim 11], further comprising coupling means (26) mechanically coupled to the cable units [claim 12], wherein: at least one of the cable units has a positioning unit (26) which is configured to mechanically fix the cable ends of the cable unit in a predetermined position, and/or at least one of the cable units has a mechanical connecting element which is disposed around a cable of the at least one cable unit and is configured to mechanically engage with a coupling means of the coupling device, and/or at least one of the cable units has a shield (col. 3, lines 40-60) [claim 13].
	Furthermore, Montagano discloses a method for manufacturing an assembly, the method comprising: coupling a component carrier (12) to a coupling device for coupling a plurality of cable units (14) to the component carrier, the coupling device comprising: a base plate (24) that is flat in at least one plane, a connecting device (32) disposed on a first side of the base plate and configured to mechanically couple the base plate to the component carrier, and an opening (28) extending through the base plate for each cable end (22) of a plurality of cable ends of the cable units, the opening being disposed in each case on the base plate at a position corresponding to the respective cable unit; inserting the cable ends into the respective openings of the coupling device; and electrically coupling the cable ends to corresponding contact elements of the component carrier (col. 2, lines 15-30) [claim 14], wherein the cable ends are mechanically fixed in a positioning unit (26) prior to insertion, and/or wherein the cable ends are stripped and/or tinned prior to insertion, and/or wherein the cable ends are provided with a shield prior to insertion, and/or wherein, prior to insertion, the cable ends are each provided with a mechanical connecting element which is disposed around a cable of the respective cable unit and is configured to mechanically engage with a coupling means of the coupling device, and/or wherein the electric coupling includes flow or wave soldering (col. 2, lines 15-30) [claim 15].

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,186,638 (Pusch).
 	Pusch discloses, referring primarily to figures 4-7, a coupling device for coupling a plurality of cable units (28) to a component carrier (12), the coupling device comprising: a base plate (38) that is flat in at least one plane; a connecting device (44) disposed on a first side of the base plate and configured to mechanically couple the base plate to the component carrier; and an opening (40) extending through the base plate for each cable end of a plurality of cable ends of the cable units, the opening in each case being disposed on the base plate at a position corresponding to the respective cable unit (best seen in figure 5) [claim 1], wherein each of the openings in the base plate taper in cross section from a second side to the first side, the second side being opposite to the first side (best seen in figure 4, col. 4, lines 5-35) [claim 5], wherein each of the openings has a stop (48) at its end located on the first side of the base plate [claim 6], further comprising a plurality of spacer elements (48) arranged on the first side of the base plate and having a predetermined thickness [claim 7].
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 states the limitation “further comprising a plurality of covering devices originating at and extending away from the base plate.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 10 states the limitation “further comprising a plurality of shielding openings for at least one of the cable units, the shielding openings extending through the base plate and being configured to receive contacts of a shield of the at least one cable unit.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847